The plaintiff in error, hereinafter called defendant, was convicted in the county of Adair county on a charge of selling intoxicating liquor, and *Page 218 
was sentenced to pay a fine of $500 and to serve six months in the county jail.
The case was tried in August, 1926, and the appeal was lodged in this court in October, 1926. No briefs in support of the appeal have been filed, and no appearance for oral argument was made at the time the case was submitted.
We have examined the record and find the evidence reasonably sustains the verdict and judgment, and no jurisdictional or fundamental error is apparent. The case is affirmed.